Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Applicant’s Amendments
This Office Action is responsive to the amendment filed on 10/14/21. Claims 1-20 are pending. Claims 1, 7, 10, 19, and 20 have been amended. Claims 12-18 are withdrawn from consideration.

Response to Arguments
The claim rejections under 35 U.S.C. 102(b) and 35 U.S.C. 103(a), have been withdrawn in response to Applicants' amendments. 
Applicants’ arguments are considered moot in light of the withdrawal of claim objections and rejections as stated above. However, the arguments are responded to, to the extent helpful in supporting the new rejections.
Applicants have argued that the coil being in the tub is not taught or made obvious by Kwon. However, this is not a claimed feature in Claim 19.

Claim Rejections
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claim(s) 19 is rejected under 35 U.S.C. 103 as being unpatentable over by KWON et al. (EP 3,378,982, cited by Applicants). 
Re Claim 19, KWON et al. teaches a washing machine comprising: a transmission coil 240 which generates a wireless power signal and transmits power wirelessly; an ammeter 250 which measure an input current value of the transmission coil; a cylindrical drum 124; a balancer 300 containing at least one balance weight 300 and a controller 220 for controlling the ammeter and balancer, wherein the controller determines a position of the weights based on the current value.
Re Claim 19, it is unclear whether the controller is configured to determine the position of the balancing weights according to the input current value measured by the ammeter. However, this feature is rejected as unpatentable because it would be at least obvious because the balancer and ammeter and controller are all already taught by KWON, and only the drum rotating and an input current value are used, noting that “a position” includes any position or presence along the balancer track.

Allowable Subject Matter
Claims 1-10 are allowed.
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON Y KO whose telephone number is (571)270-7451. The examiner can normally be reached M-F: 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-270-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASON Y. KO
Primary Examiner
Art Unit 1711



/JASON Y KO/Primary Examiner, Art Unit 1711